40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jasper BUCHANAN, Plaintiff Appellant,and Harry Plyler (formerly Gary Wayne Nelson), et al., Plaintiff,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  Members of the South Carolina Boardof Corrections, Defendants Appellees.
No. 93-6751.
United States Court of Appeals, Fourth Circuit.
Submitted April 26, 1994Decided Nov. 2, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-82-876)
Jasper Buchanan, appellant pro se.
Donald John Zelenka, Chief Deputy Atty. Gen., Edwin Eugene Evans, Senior Asst. Atty. Gen., Columbia, S.C., Larry Cleveland Batson, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion to disqualify his attorney and the case monitor in this class action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED